                 Case 2:20-cr-00083-RSL Document 27 Filed 08/27/20 Page 1 of 2




                                                                       JUDGE ROBERT S. LASNIK
 1
 2
 3
 4                                    UNITED STATES DISTRICT COURT
 5                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 6
     UNITED STATES OF AMERICA,                        )   NO. CR20-083RSL
 7                                                    )
                        Plaintiff,                    )   ORDER GRANTING STIPULATED
 8                                                    )   MOTION TO CONTINUE TRIAL AND
                  vs.                                 )   PRETRIAL MOTIONS DUE DATE
 9                                                    )
     DUNCAN GIBSON,                                   )
10                                                    )
                        Defendant.                    )
11                                                    )

12
            Based on the stipulated motion to continue the trial date and extend the due date
13
     for pretrial motions, the Court makes the following findings of fact and conclusions of
14
     law:
15
            1.          The ends of justice served by granting this continuance outweigh the best
16
     interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
17
            2.          Proceeding to trial absent adequate time for the parties to prepare for trial
18
     would result in a miscarriage of justice, particularly in view of the current COVID-19
19
     pandemic and this Court’s General Order 11-20, recognizing the difficulties with
20
     impaneling of jury of a fair cross-section of the community in this District at this time.
21
     18 U.S.C. § 3161(h)(7)(B)(i).
22
            3.          The defense needs additional time to explore issues of some complexity,
23
     including all relevant issues and defenses applicable to the case, which would make it
24
     unreasonable to expect adequate preparation for pretrial proceedings or for trial itself
25
26     ORDER GRANTING STIPULATED                                      FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 1                                       Seattle, Washington 98101
       (Duncan Gibson; CR20-083RSL)                                                   (206) 553-1100
                 Case 2:20-cr-00083-RSL Document 27 Filed 08/27/20 Page 2 of 2




 1   within the time limits established by the Speedy Trial Act and currently set for this case.
 2   18 U.S.C. § 3161(h)(7)(B)(ii).
 3          4.       Taking into account the exercise of due diligence, a continuance is
 4   necessary to allow the United States and the defendant the reasonable time for effective
 5   preparation for trial. 18 U.S.C. § 3161(h)(7)(B)(iv).
 6          NOW, THEREFORE,
 7          IT IS ORDERED that the trial date is continued from September 28, 2020, to
 8   March 22, 2021.
 9          IT IS FURTHER ORDERED that the resulting period of delay from the date of
10   this Order to the new trial date of March 22, 2021, is hereby excluded for speedy trial
11   purposes under 18 U.S.C. § 3161(h)(7)(A) and (B).
12          FURTHERMORE, IT IS ORDERED that pretrial motions are due no later than
13   January 22, 2021.
14          DONE this 27 th day of August, 2020.
15
16
                                                       A
                                                       Robert S. Lasnik
                                                       United States District Judge
17
18
     Presented by:
19
     s/ Christopher M. Sanders
20
     Attorney for Duncan Gibson
21   Office of the Federal Public Defender

22   s/ Ye-Ting Woo
     Assistant United States Attorney
23
     Approved electronically
24
25
26     ORDER GRANTING STIPULATED                                 FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 2                                  Seattle, Washington 98101
       (Duncan Gibson; CR20-083RSL)                                              (206) 553-1100
